UNITED STATES DEPARTMENT OF EDUCATION
WASHINGTON, DC 20202

OSEP QA 21-07

RETURN TO SCHOOL ROADMAP:
CHILD FIND, REFERRAL, AND ELIGIBILITY
UNDER PART C OF THE INDIVIDUALS WITH
DISABILITIES EDUCATION ACT (IDEA)
October 29, 2021
The U.S. Department of Education (Department), Office of Special Education and Rehabilitative
Services (OSERS) has received requests from a diverse group of stakeholders asking that the
Department clarify expectations and requirements for implementing the Individuals with
Disabilities Education Act (IDEA) in light of the many challenges of the COVID-19 pandemic
and as more schools and programs are returning to in-person services. These inquiries address a
range of topics, such as: meeting timelines, ensuring implementation of initial evaluation and
reevaluation procedures, determining eligibility for early intervention, special education and
related services, and providing the full array of early intervention services and special education
and related services that children with disabilities need in order to receive a free appropriate
public education (FAPE). 1 The purpose of the Return to School Roadmap IDEA guidance
documents, 2 which focus on school and program reopening efforts and in-person service
delivery, is to support the full implementation of IDEA requirements. The documents also serve
to clarify that, regardless of the COVID-19 pandemic, or the mode of intervention or instruction,
children with disabilities are entitled to FAPE, and infants and toddlers with disabilities and their
families are entitled to appropriate IDEA Part C services. It is also important to note that in order

1

Free appropriate public education means special education and related services that (1) are provided at public expense, under
public supervision, and without charge; (2) meet the standards of the state educational agency (SEA), including the
requirements of IDEA; (3) include an appropriate preschool, elementary school, or secondary school education in the State
involved; and (4) are provided in conformity with an individualized education program that meets the requirements of 34
C.F.R. §§ 300.320 through 300.324. 34 C.F.R. § 300.17.

2

Other than statutory and regulatory requirements included in this Q&A document, the contents of this guidance do not have the
force and effect of law and are not meant to bind the public. This document is intended only to provide clarity to the public
regarding existing requirements under the law or agency policies. The Department has determined that this document provides
significant guidance under the Office of Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72
Fed. Reg. 3432 (Jan. 25, 2007). The questions and answers in this document are not intended to be a replacement for careful
study of IDEA and its implementing regulations. The IDEA, its implementing regulations, and other important documents
related to IDEA and the regulations are found at: https://sites.ed.gov/idea/
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparedness for global competitiveness by
fostering educational excellence and ensuring equal access.

to fully implement IDEA requirements, communications with limited English proficient parents
must be made in their native language.
The Department is issuing this guidance to State lead agencies (State LAs), early intervention
service (EIS) providers, parents, and other stakeholders to reaffirm the importance of appropriate
implementation of the child find obligations under Part C of the IDEA. Under Part C of the
IDEA, each State LA and its EIS providers are responsible for implementing a child find system
that identifies, locates, and evaluates, as early as possible, all infants and toddlers with
disabilities, birth to age three, who may require early intervention services. These child find and
related requirements are reflected in the IDEA and its implementing regulations in
20 U.S.C. § 1435(a)(5)-(6) and 34 C.F.R. §§ 303.313, 303.115, 303.116, and 303.300 through
303.322.
State Early Intervention Child Find Systems
The Department understands that, during earlier stages of the COVID-19 pandemic response,
programs were not open for in-person activities, and fewer infants and toddlers were in early care
and education programs and had fewer pediatrician visits. During this time, data indicate that
referrals to the IDEA Part C early intervention system decreased. 3 While referrals to Part C have
increased, they are still not back to pre-pandemic levels, and the COVID-19 pandemic is still
impacting a number of communities. As the nation enters this new stage of the COVID-19
pandemic, State LAs should consider enhancing and refocusing their child find efforts to make
sure that they are sufficiently robust to ensure the appropriate referral, evaluation, and
identification of all infants and toddlers who may have a disability under IDEA Part C. State LAs
and EIS providers should utilize existing data systems to identify those primary referral sources
that saw the biggest decrease in referrals during the pandemic and consider targeting strategies to
increase child find efforts with these sources. State LAs should also consider re-focusing their
public awareness activities, under 20 U.S.C. § 1435(a)(6) and 34 C.F.R. §§ 303.116 and 303.301,
by using a variety of methods to inform the public including: posters, pamphlets, displays,
billboards, toll-free numbers, websites, videos, TV, radio, newspaper releases, and
advertisements to effectively reach populations of children who may have been under identified
during earlier stages of the pandemic.
In addition, State LAs and EIS providers should examine equity issues that may exist in the child
find identification process, including equity issues that predate the pandemic. This includes
analyzing data to examine if there are communities where there are limited referrals or if there
are disparities in the economic status or race and ethnicity of families referred to Part C. Based

3

States reported to OSEP in their Federal Fiscal Year (FFY) 2019 State performance plans/annual performance reports
(SPP/APRs) for the period July 1, 2019, through June 30, 2020, IDEA Section 618 data and through other sources that the
number of children referred to Part C of the IDEA decreased.

2

on these data, State LAs and EIS providers should identify specific outreach strategies to connect
with these typically underserved communities. The IDEA Part C statute and regulations
specifically identify many subpopulations where coordination with other organizations is critical
to an effective child find process. 4 These include in 34 C.F.R. § 303.302(b) the identification of
Native American infants and toddlers residing on reservations; infants and toddlers who are
homeless, in foster care, and wards of the State; infants and toddlers identified under the Child
Abuse Prevention and Treatment Act (CAPTA) in substantiated cases of abuse or neglect; and atrisk infants and toddlers who have been identified as directly affected by illegal substance abuse
or withdrawal symptoms resulting from prenatal drug exposure.
Under IDEA Part C, a comprehensive child find system includes:
•
•
•
•
•
•

Public awareness program (34 C.F.R. §303.301);
Child find activities including coordination with other relevant State agencies
(34 C.F.R. § 303.302);
Referral procedures, including referral timeline (7 days), (34 C.F.R. § 303.303) and
post-referral timeline (45 days) (34 C.F.R. § 303.310);
Screening procedures (at the State’s option) (34 C.F.R. § 303.320);
Procedures for evaluation of the child and assessment of the child and family
(34 C.F.R. § 303.321); and
Procedures for when there is a determination that a child is not eligible
(34 C.F.R. § 303.322).

Referral procedures (34 C.F.R. § 303.303)
Primary referral sources must refer a child to Part C within seven days of when the child is
identified as being potentially eligible for IDEA Part C services. 34 C.F.R. 303.303(a)(2)(i). If
the State LA or EIS provider determines that a child is suspected of having a disability, IDEA
Part C requires, upon receipt of parental consent, a timely, comprehensive, multidisciplinary
evaluation to determine the child’s eligibility.
If the child is not determined eligible after an evaluation is conducted or if the child is not
evaluated, the State LA must ensure that prior written notice is provided to the parent under
34 C.F.R. § 303.421, which informs the parent of dispute resolution options under
34 C.F.R. § 303.430.
If the child is determined eligible, the initial child and family assessment must be conducted, and
the initial individualized family service plan (IFSP) meeting must be held within 45 days of

4

The State must ensure that the child find system is coordinated with specific agencies, including the State agency responsible
for administering CAPTA, the State Early Hearing Detection and Intervention system, the Home Visiting program under
Maternal and Child Health, Child Care programs, and the Children’s Health Insurance Program. See 34 C.F.R. § 303.302.

3

referral. 34 C.F.R. §§ 303.310 and 303.321. This timeline requires the following occur within 45
days of a child’s referral: (1) any screening offered by the State; (2) the initial evaluation; (3) the
initial child and family assessment; and (4) the initial IFSP meeting. The 45-day timeline
requirement includes two allowable exceptions: (1) the child or parent is unavailable to complete
one of the following — the screening (if applicable), the initial evaluation, the initial assessments
of the child and family, or the initial IFSP meeting due to exceptional family circumstances that
are documented in the child's early intervention records; or (2) the parent has not provided
consent for the screening (if applicable), the initial evaluation, or the initial assessment of the
child, despite documented, repeated attempts by the State LA or EIS provider to obtain parental
consent. If the child is determined eligible under 34 C.F.R. § 303.321(a)(1)(ii), an initial child
and family-directed assessment is conducted to identify the child’s unique strengths and needs as
well as the family’s resources, priorities and concerns and supports and services and supports to
enhance the family’s capacity to meet the developmental needs of the child.
34 C.F.R. § 303.321(c)(2).
The State LA may also adopt screening procedures, consistent with the requirements of
34 C.F.R. § 303.320, to screen children under the age of three who have been referred to the
Part C program to determine whether they are suspected of having a disability. Screening (if a
State has adopted such procedures) requires parental notice and consent within the 45-day
timeline. As part of the screening process, at a parent's request and with parental consent, the EIS
provider must conduct an initial evaluation of the infant or toddler even if the results of the
screening do not identify the child as suspected of having a disability.
The Office of Special Education Programs (OSEP), which is responsible for administering the
Federal IDEA Part C formula grants program, has developed a model Child Find SelfAssessment (CFSA) as a tool for State IDEA Part C programs to assess their child find system
for identifying, locating, and evaluating all infants and toddlers with disabilities and
developmental delays. OSEP strongly encourages States to utilize the CFSA as a tool to assist
with implementing best practices for child find.

4

FREQUENTLY ASKED QUESTIONS
Q1:

What is the responsibility of the State LA and its EIS providers if a referral was
received, but the parent was not contacted due to the COVID-19 pandemic?

A1:

The Department realizes that, during the COVID-19 pandemic, some families were not
contacted due to multiple circumstances (office closures, stay-at-home orders, etc.), but
the State LA and its EIS providers should give immediate and high priority to identifying
these children and contacting their parents. States must also collect and report data on
these referrals, including data on any noncompliance with 34 C.F.R. §303.310, under
Indicator 7 (45-Day Timeline) in their State Performance Plan/Annual Performance
Report (SPP/APR). Further, in circumstances where noncompliance is identified, the
State LA must ensure that each individual case of noncompliance is corrected, unless the
child is no longer within the jurisdiction of the EIS program and provider, consistent with
OSEP Memorandum 09-02 5 (OSEP Memo).
If the child is now over age three, the Department strongly encourages the State LA and
EIS providers to provide parents with information about the IDEA Part B program and to
work closely with the State educational agency (SEA) and local educational agencies
(LEAs) in these circumstances to help those agencies meet their respective child find
responsibilities under Part B of the IDEA. State LAs and EIS providers should use their
data systems and review their child find policies and procedures to ensure that parents of
all children who were referred and not contacted receive appropriate information and,
where appropriate, evaluations and services.

Q2.

What should the State LA and its EIS providers do if the parent declined to consent
to an evaluation to determine their child’s eligibility or the parent consented to an
evaluation and the child was determined eligible, but then the parent declined
Part C services?

A2:

If a parent declined to either consent to an evaluation to determine eligibility for Part C or
declined consent for the provision of Part C services after their child was determined
eligible, the State LA and EIS provider are not required to conduct an evaluation or
provide services under IDEA Part C. State LAs and EIS providers should have clear and
complete records that document the parent’s decision to decline the evaluation or Part C
services offered. (34 C.F.R. §303.310(c)(1)). However, in both situations, the parent’s
decision to decline consent to an evaluation or decline consent to Part C services may
have potentially been due to the pandemic.

5

OSEP Memo 09-02 provides guidance regarding the steps States must take to report on the correction of noncompliance in
the APR required under Sections 616 and 642 of the IDEA.

5

As communities move forward in responding to the pandemic, the Department highly
encourages State LAs and EIS providers to follow up with these families to determine if
circumstances have changed and if families are now interested in having their infant or
toddler evaluated or receive early intervention services. For those families who did not
provide consent to evaluate, programs should consider sending a communication to parents,
including child find materials, that acknowledges family situations and priorities may have
shifted and that State LA and EIS providers remain committed to supporting the child and
family. In situations when the child was found eligible for Part C services, but the parent
declined consent to the provision of services, the Department encourages State LA and EIS
providers to re-engage the parent to develop and/or implement the IFSP.
In circumstances where the child has since turned three, State LAs and EIS providers
should provide parents with information about the IDEA Part B program as well as
information about the LEA responsible for serving the child, as appropriate. The
Department also encourages State LAs to develop a coordinated response to the
pandemic to ensure that EIS providers are prepared to broadly identify other State and
local resources and share information with families about additional resources and
supports available in the State, including those funded under the American Rescue Plan.
Q3.

What is the responsibility of the State LA and its EIS providers if a referral was
made and the parent provided consent to an evaluation, but the child’s evaluation
was not conducted?

A3:

State LAs and EIS providers may have been unable to conduct an evaluation due to
circumstances related to the COVID-19 pandemic (e.g., stay-at-home orders and physical
distancing requirements prevented an in-person evaluation). If the child was referred and
the parent consented to an evaluation, but the evaluation was not conducted as required
within 45 days of referral, regardless of the reason, State LAs and EIS providers must
conduct the evaluation as soon as possible to determine the child’s eligibility under IDEA
Part C assuming the child is under three years of age. The IDEA Part C regulations at
34 C.F.R. § 303.321(a)(1) require that once parental consent has been obtained, if the
child is suspected of having a disability, the child must receive a timely, comprehensive,
multidisciplinary evaluation unless the child’s eligibility is established by medical or
other records under 34 C.F.R. § 303.321(a)(3)(i).
The Department strongly encourages States to prioritize the longest pending requests for
evaluation. If the child is determined eligible after the evaluation, the child and family
assessments and the initial IFSP meeting must also be conducted as soon as possible
(assuming the child is under three years of age). The State must document any applicable
exceptional family circumstances in the child’s early intervention records. See 34 C.F.R.
§303.310(b)-(c). States must also collect and report data on these evaluations, including

6

data on any noncompliance with 34 C.F.R. §303.321(a)(i), under Indicator 7 (45-Day
Timeline) in their SPP/APR. Further, in circumstances where noncompliance is
identified, the State LA must ensure that each individual case of noncompliance is
corrected, unless the child has turned three or is no longer within the jurisdiction of the
EIS program and provider, consistent with OSEP Memo 09-02. 6
If the child is now over the age of three, the Department strongly encourages State LAs
and EIS providers to provide parents with information about the IDEA Part B program as
well as contact information for the LEA responsible for serving the child, as appropriate.
The State LA and EIS providers should work closely with the IDEA Part B SEA and
LEAs in these circumstances to help those agencies meet their respective child find
responsibilities under Part B of the IDEA. It is important for State LAs to collaborate
with EIS providers, LEAs, local childcare programs, home visiting programs, and Head
Start and Early Head Start programs to ensure that parents of children who were referred
but not evaluated receive information about these and other available programs and
services.
Q4.

May the State LA and its EIS providers conduct a virtual (i.e., not in-person)
screening or evaluation of the infant or toddler if a parent requests it instead of an
in-person screening or evaluation?

A4:

As State LA and EIS providers return to in-person services, they should also prepare to
return to in-person screening and evaluations. However, if a parent requests that a
screening or evaluation be conducted virtually, the State LA must determine first if its
policies permit virtual screenings and/or evaluations. Additionally, the State must
determine if the screening or evaluation instruments would yield valid results if they are
administered virtually.
Under 34 C.F.R. § 303.320, the lead agency may adopt screening procedures to determine
if a child referred to Part C is suspected of having a disability. Not all States have adopted
procedures to permit screening under Part C of the IDEA. Assuming a State has adopted
policies and has screening or evaluation instruments that can be administered remotely,
the State LA and its EIS providers may be able to offer parents the flexibility of
conducting the screening or evaluation remotely. State LAs, EIS providers and the
qualified personnel conducting the evaluation should exercise judgement in assessing
whether the suspected disability may be identified through screening and/or evaluations
conducted virtually rather than in-person. The State LA and its EIS providers may also

6

OSEP Memo 09-02 provides guidance regarding the steps States must take to report on the correction of noncompliance in
the APR required under Sections 616 and 642 of the IDEA.

7

determine eligibility based on existing medical or other records in lieu of conducting an
evaluation under 34 C.F.R. § 303.321(a)(3)(i).
If after a screening is conducted and a child is suspected of having a disability, or if the
parent requests an evaluation during the screening process, an evaluation must be
conducted to determine eligibility once parental consent for the evaluation is obtained. If
the parent consents to a screening and the screening indicates that the child is not
suspected of having a disability, the State LA or EIS provider must provide notice under
34 C.F.R. § 303.421 that describe the parent’s right to request an evaluation.
The State LA and EIS providers must ensure that any screening and evaluation tools that
are administered virtually meet standards for technical adequacy and are
nondiscriminatory in implementation under 34 C.F.R. § 303.321(a)(4). The State LA
should implement these tools consistently and appropriately to minimize over- or underidentification of infants and toddlers with disabilities for early intervention services. The
State LA’s child find responsibilities under 34 C.F.R. § 303.302 are to locate and identify
eligible children under Part C of the IDEA as early as possible and to coordinate with
other State agencies and programs, including those that administer the foster care,
CAPTA, and homeless programs.

8

